Citation Nr: 1209644	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

1.  Whether the reduction of the rating for the Veteran's right ear hearing loss from 20 percent to 10 percent was proper, effective October 11, 2002.  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.  During that time, he had service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In 1978, the Veteran underwent surgery to remove a tumor, characterized as a schwannoma/neurolemmoma from his facial nerve.  

In March 1999, the RO granted entitlement to service connection for a spindle cell tumor/neurolemmoma/schwannoma of the middle ear with hearing loss, due to Agent Orange exposure.  Under VA regulations then in effect, 38 C.F.R. § 4.87a, Diagnostic Code 6208, the RO assigned a 10 percent schedular evaluation, effective September 19, 1996.

In a May 2000 rating decision, the RO increased the disability rating from 10 to 20 percent for the Veteran's service-connected right ear hearing loss secondary to post-spindle cell removal.  That rating was assigned in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6208 and was based on the impairment of function, that is, the right ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, plus 10 percent for additional residual disability.  

In May 2000, service connection was also established for tinnitus, evaluated as 10 percent disabling effective June 10, 1999.  In addition, service connection was established for impairment of the right facial nerve secondary to spindle cell tumor (neurolemmoma/neuroschwannoma) removal.  A noncompensable rating was assigned, effective September 19, 1996.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (1999).  

In October 2002, the Veteran submitted a claim for an increased disability rating for hearing loss and increased disability rating for right facial nerve impairment.  
In February 2004, VA raised the rating to 10 percent for the Veteran's the right facial nerve disorder under Diagnostic Code 8207.  VA reduced the disability rating for the Veteran's service-connected right ear hearing loss disability from 20 percent to 10 percent.  The Veteran disagreed with that decision, and this appeal ensued. 

In March 2006, the Board increased the rating from 10 to 20 percent for the Veteran's service-connected right facial nerve disorder.  The Board remanded the issue of entitlement to restoration of a 20 percent rating for the Veteran's hearing loss disability.  

In August 2006, the Appeals Management Center (AMC) in Washington, D.C. effected the Board's March 2006 decision and assigned an effective date of October 11, 2002 for the 20 percent for the Veteran's service-connected right facial nerve disorder.  

In August 2008, following the development in its March 2006 remand, the Board confirmed and continued the 10 percent rating for the Veteran's service-connected right ear hearing loss disability.  The Veteran disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veteran's Claims (Court).  

In April 2010, pursuant to a joint motion by the Veteran and VA, the Court vacated the Board's August 2008 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In June 2010, the Board granted the Veteran entitlement to service connection for chronic discharge and itching from the mastoid cavity and entitlement to service connection for chronic tearing of the right eye.  The Board found that both disorders were secondary to the Veteran's service-connected residuals of removal of a schwannoma of the seventh facial nerve.  As to service connection, those decisions represented a full grant of benefits sought on appeal.  

In June 2010, the Board remanded for further development the issue of entitlement to an increased rating for the Veteran's service-connected right hearing loss disability.  The Board also noted that the Veteran had a disorder manifested by problems with balance and equilibrium and directed the RO to determine whether that disorder was separately ratable and, if so, under which diagnostic code.  

In July 2010, the AMC assigned a 10 percent rating for the Veteran's chronic discharge and itching from the mastoid cavity and a 10 percent rating for his chronic tearing of the right eye.  Both ratings became effective March 29, 2004.  The Veteran was notified of those ratings, as well as his appellate rights; however, with respect to those disorders, he did not submit a notice of disagreement with which to initiate an appeal.  

In June 2011, following the development requested in the Board's June 2010 remand, the AMC granted entitlement to service connection for imbalance and dizziness (vertigo) and assigned a 10 percent disability rating, effective July 26, 2006.  As to service connection, that decision represented a full grant of benefits sought on appeal.  The Veteran was notified of the assigned rating; however, to date, he has not submitted a notice of disagreement with which to initiate an appeal with respect to that rating.  

In August 2011, the Board remanded the issue of entitlement to a rating in excess of 10 percent for the Veteran's right ear hearing loss disability, to include whether the reduction in rating from 20 percent to 10 percent had been proper.  

In November 2011, the Board confirmed and continued the 10 percent rating for the Veteran's service-connected right ear hearing loss disability and found that the reduction in rating from 20 percent to 10 percent had been proper.  Thereafter, the case was returned to the Board for further appellate consideration.

In January 2012, the Veteran's representative raised contentions to the effect that the Veteran was entitled to service connection for skull loss.  The representative also stated that the RO had committed clear and unmistakable error in its March 17, 1999 decision, when it assigned a 10 percent rating to the Veteran, rather than 20 percent under applicable criteria in effect at that time, Diagnostic Code 6208 (1998).  Neither of those claims has been certified to the Board on appeal nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not experience any reduction of his compensation payment as a result of the RO's February 2004 rating action, which reduced the Veteran's rating for a right hearing loss disability from 20 percent to 10 percent and increased the rating for a right facial nerve disorder from noncompensable to 10 percent.  

2.  The Veteran demonstrates level XI hearing acuity in his service-connected right ear. 

3.  The Veteran is not totally deaf in his nonservice-connected left ear.  


CONCLUSIONS OF LAW

1.  The RO's February 2, 2004 decision, which reduced the rating for a service-connected right ear hearing loss disability from 20 percent to 10 percent, effective October 11, 2002, was proper; and the criteria for restoration of a 20 percent rating for that disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, .4.87, 4.87a, Diagnostic Codes 6100 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for a right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of whether the reduction of the rating for the Veteran's right ear hearing loss from 20 percent to 10 percent was proper, effective October 11, 2002 and entitlement to a rating in excess of 10 percent for the Veteran's right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2002, VA received the Veteran's claim for increased ratings for his right ear hearing loss disability and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

In February 2004, the RO also informed the Veteran of the increase from noncompensable to 10 percent for his right facial nerve disorder and the reduction from 20 percent to 10 percent for his service-connected right ear hearing loss disability.  The RO also informed the Veteran that his compensation payment would continue unchanged.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the records and reports reflecting the Veteran's 1978 treatment for facial schwannoma and neurolemmoma; records and reports reflecting the Veteran's treatment by T. A. W., M.D., including but not limited to, those from October 2004 to May 2010; a December 2004 report from D. J. T., M.D.; a report of audiometric testing by S. H. in February 2005; and a report of VA audiometric testing in June 2006.  

In October 2003, November 2010, and April and October 2011, VA examined the Veteran to determine, in part, the extent of impairment attributable to his right ear hearing loss disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the extent of his hearing loss disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, during the course of the appeal in documents such as the April 2010 joint motion for remand and the January 2012 informal hearing presentation, the Veteran and his representative demonstrated a good working knowledge of the facts of the case and the applicable law and regulations.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The February 2004 Rating Action

As noted in the Introduction, the RO's February 2004 rating decision reduced the disability rating for hearing loss from 20 percent to 10 percent and added a separate 10 percent disability rating under Diagnostic Code 8207.  It appears from the explanations provided by the RO in the May 2000 and February 2004 rating decisions, and the October 2006 supplemental statement of the case that the symptomatology being compensated under the old hearing loss and Diagnostic Code 8207 were the same.  Thus, the Veteran did not experience any reduction of compensation payments. 

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  Generally, when reduction in the evaluation of a service- connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. See 38 C.F.R. § 3.105.  Here, the Veteran received the combined 20 percent disability compensation provided in the May 2000 rating decision instead of the singular 20 percent under the previous rating decision.  There was no reduction in compensation.  Thus, the notice provisions of § 3.105 do not apply. The Board finds that the RO's actions were appropriate. 

In January 2012, the Veteran's representative suggested that the RO's February 2004 reduction had been improper, because it should have been rated under 38 C.F.R. § 4.87, Diagnostic Code 6208, which had been in effect in 1999.  However, in October 2002, by the time the Veteran filed his claim for a rating in excess of 20 percent for a hearing loss secondary to the residuals of a spindle cell tumor (neurolemmoma/schwannoma), those regulations had been revised.  His claim was considered under the revised regulations.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.114(a)(3) (2011).  

In January 2012, the Veteran's representative also suggested that the RO's February 2004 reduction had also been improper, because it had not taken into account all of the residuals of the Veteran's right ear disorder resulting from his 1978 surgery to remove a tumor from his right facial nerve.  However, that argument is misplaced.  The presence of additional disabilities associated with the Veteran's 1978 surgery had no affect on the rating reduction the Veteran's right ear hearing loss disability or the increased rating for his service-connected right facial nerve disorder.  For example, at the time of that decision, service connection was in effect for tinnitus, secondary to the 1978 surgery.  It was evaluated as 10 percent disabling but had no affect on the Veteran's rating for his hearing loss disability or the rating for his right facial nerve disorder.  Moreover, during the course of this appeal, service connection has been granted for multiple disorders resulting from his 1978 surgery:  chronic discharge and itching from the mastoid cavity, evaluated as 10 percent disabling; chronic tearing of the right eye, evaluated as 10 percent disabling; and imbalance and dizziness (vertigo), evaluated as 10 percent disabling.  As noted above, the Veteran's representative contends that the 1978 surgery also resulted in skull loss which should be service-connected.  That claim has been addressed in the Introduction section above.  

In light of the foregoing discussion, the Board finds the Veteran's argument of no force or effect in determining the propriety of the RO's February 2004 rating decision which reduced the disability rating for hearing loss from 20 percent to 10 percent and added a separate 10 percent disability rating under Diagnostic Code 8207.  

The Hearing Loss Disability

The Veteran seeks entitlement to an increased rating for his service-connected  right ear hearing loss disability.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

When, as in this case, impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a numerical designation of I.  If, however, the Veteran is totally deaf in his non-service- connected ear as well as his service-connected ear, compensation is payable as if both ears were service connected.  38 C.F.R. §§ 3.383, 4.85(f). 

Where, as here, the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In October 2003, the Veteran underwent a VA audiologic examination.  The examiner noted that the Veteran had a history of surgery for a right 7th nerve schwannoma which had resulted in a total loss of hearing in that ear.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
105
105
105
105
LEFT
NA
5
5
20
15

The average pure tone decibel loss in the applicable frequencies was 110+ on the right and 11 on the left.  

Speech audiometry revealed no response in the right ear and 100 percent speech recognition ability in the left ear.

In November 2010, the Veteran underwent a VA audiologic examination.  The examiner noted that the Veteran had a history of surgery for a right 7th nerve schwannoma which had resulted in a total loss of hearing in that ear.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
110+
110+
110+
110+
LEFT
NA
5
5
25
20

The average pure tone decibel loss in the applicable frequencies was 110+ on the right and 14 on the left.  

Speech audiometry 96 percent speech recognition ability in the left ear.  Speech recognition ability could not be tested in the Veteran's service-connected right ear.

In October 2003, the Veteran underwent a VA audiologic examination.  The examiner noted that the Veteran had a history of surgery for a right 7th nerve schwannoma which had resulted in a total loss of hearing in that ear.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
105+
105+
105+
105+
LEFT
NA
5
10
20
25

The average pure tone decibel loss in the applicable frequencies was 110+ on the right and 15 on the left.  

Speech audiometry could not be tested in the right ear, but produced 96 percent speech recognition ability in the left ear.

The Veteran reported that his right ear hearing loss disability caused him to ask people to repeat themselves and rendered him unable to determine the direction of the source of the sound.  The examiner noted that in quiet settings at work or in the Veteran's other daily activities, his left ear would enable him to hear well.  It was also noted that his profound right ear hearing loss would interfere with his ability to hear people on his right side, impact his ability to hear when there was significant background noise, and have a significant impact on his ability to localize sound.  

The Veteran contends that the 10 percent rating for his right ear hearing loss disability does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the record discloses that the Veteran is not totally deaf in his nonservice-connected left ear; and, therefore, he is assigned a numeric designation of I for impaired hearing acuity in that ear.  With respect to his service-connected right ear hearing loss disability, audiometric testing produced no response.  However, for rating purposes, the Veteran was assigned the maximum puretone threshold average of 105 decibels (the maximum limit of the audiometer) in the applicable frequencies.  

When the numeric designation of XI is combined with the numeric designation of I, the Veteran's overall level of hearing impairment is commensurate with the 10 percent rating currently in effect under 38 C.F.R. § 4.85, Tables VI and VIa, 4.86.  Thus, the Veteran does not meet the criteria for an increased rating, and the appeal is denied.  

In arriving at the foregoing decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right ear hearing loss disability.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right ear hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected right ear hearing loss disability.  While he has difficulty hearing in background noise and from his right side, as well as difficulty localizing sound, he has presented no evidence that those manifestations have markedly interfered with his employment.  Indeed, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's right ear hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Having been found to be proper, the appeal with respect to the issue of the reduction of the rating for the Veteran's right ear hearing loss from 20 percent to 10 percent, effective October 11, 2002, is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's right ear hearing loss disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


